United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 18, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30016
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON MEJIA-SUERO, also known as Rafael Carlos
Mercado-Pacheco, also known as Felix Rivers,
also known as Alexander G. Claudio, also known as
Jose Sanchez,


                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                    USDC No. 01-CR-111-ALL-D
                      --------------------

Before GARWOOD, E. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ramon Mejia-Suero (“Mejia”) appeals the district court’s

upward departure based upon the inadequacy of his criminal

history category under U.S.S.G. § 4A1.3.    Mejia argues that a

sentencing court must consider only reliable information in its

departure decision and should not consider prior arrests alone,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30016
                                  -2-

that the district court failed to give adequate reasons to

support a departure, and that the district court overstated his

criminal history.

     The district court considered, not just Mejia’s arrest

record, but reliable information contained in the PSR.      See

United States v. Taylor, 277 F.3d 721, 724 (5th Cir. 2001).       The

district court was permitted to consider the numerous charges

pending against Mejia.    See § 4A1.3(d).    The district court also

properly relied upon the convictions for serious dissimilar

conduct which were not counted because they were outside the

applicable time period.     See §§ 4A1.3; 4A1.2, comment. (n.8).

     The district court could also consider dissimilar criminal

conduct not resulting in a conviction.      Section 4A1.3(e) permits

consideration of “prior similar adult criminal conduct not

resulting in conviction.”    Three other circuits, noting that

§ 4A1.3’s factors are not exhaustive, have held that a district

court may also rely, in certain instances, on the conduct

underlying dissimilar unadjudicated offenses.      See United States

v. Cox, 299 F.3d 143, 146-47 (2d Cir. 2002); United States v.

Brewster, 127 F.3d 22, 27 (1st Cir. 1997); United States v.

Schweihs, 971 F.2d 1302, 1319 (7th Cir. 1992).     The district

court did not abuse its discretion by considering, to the extent

that it did, the unadjudicated conduct outlined in the PSR.

     Finally, the district court stated the specific reasons for

the departure, complied with our instruction to consider each
                             No. 03-30016
                                  -3-

criminal history category above the guideline range as it

determines the extent of the departure, and departed to a

reasonable extent.   See United States v. Cade, 279 F.3d 265, 270

(5th Cir. 2002); United States v. Lambert, 984 F.2d 658, 662-63

(5th Cir. 1993) (en banc).

     AFFIRMED.